Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 1:		77
Figure 12:	312
Figure 13:	312
Figure 14:	V; V – V
Figure 15:	W; W - W

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

PHOTOSENSITIVE MEMBER UNIT CAPABLE OF PREVENTING A PHOTOSENSITIVE MEMBER AND A CHARGING ROLLER FROM ACCIDENTALLY BEING RELEASED FROM A SEPARATION STATE


The disclosure is objected to because of the following informalities: 
In paragraph [0021], line 2, change “the photosensitive” to --- a photosensitive ---.
In paragraph [0042], line 3, after “collection portion” insert --- 15b ---.
In paragraph [0065], line 2, after “unit 300” insert --- , shown in Fig. 8, ---.
In paragraph [0066], line 1, delete --- r ---.
In paragraph [0067], line 1, after “rotating shaft” insert --- 12a ---.
In paragraph [0093], lines 9-10 and 11,  after “charging roller” insert --- 12 ---. 
In paragraph [0093], lines 10-11, 11, and 13, after “supported portion” insert --- 212 ---.
In paragraph [0093], lines 12, 15, and 16, after “engagement portion” insert --- 212 ---.
In paragraph [0093], lines 12, 12-13, and 14, after “connection portion” insert --- 213 ---.
In paragraph [0093], line 14, change “photosensitive member unit” to --- drum cartridge 100 ---.
In paragraph [0093], lines 15 and 16, after “gear” insert --- 36 ---.
In paragraph [0093], lines 18, 21, 23, and 25, after “roller bearing” insert --- 31 ---.
In paragraph [0094], line 10, after “photosensitive member’ insert --- 11 ---.
In paragraph [0095], line 7, is “The portion”  the --- protrusion portion 311 ---?
In paragraph [0096], line 2, after “engagement portion” insert --- 211 ---.
In paragraph [0096], line 2, after “with the gear” insert --- 36 ---.
In paragraph [0096], line 2, after “charging roller” insert --- 12 ---.
In paragraph [0096], line 3, after “photosensitive member” insert --– 11 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 10,761,447 B2).  
Regarding Claim 1, Yamamoto discloses a photosensitive member unit (i.e., drum cartridge 100; Figure 2) mountable onto an image forming apparatus (i.e. image forming apparatus 1; Figure 1) including: a photosensitive member (i.e., photosensitive drum 11; Figure 2) that is rotatable; a charging roller (i.e., charging roller 12; Figure 2) that is rotatable and configured to charge the photosensitive member by coming into contact with the photosensitive member; a charging roller bearing member (i.e., charging roller bearing 13; Figure 10A) attached to a rotating shaft (i.e., rotation shaft 12a; Figure 2) of the charging roller and rotatably supporting the charging roller; an urging member (i.e., pressurizing spring 32; Figure 10A) arranged on the charging roller bearing member to urge the charging roller toward the photosensitive member; a gear (i.e., gear 36; Figure 10A) arranged on an end portion of the photosensitive member in a rotating axis direction; a separation member (i.e., separation member 200; Figure 10A) arranged on the rotating shaft of the charging roller,  including an engagement portion (i.e., engagement portion 211; Figure 10B) to engage with the gear, and configured to separate the charging roller and the photosensitive member; a guide portion (i.e., slide guiding portion 30c; Figure 3) configured to guide the charging roller bearing member urged by the urging member so that the charging roller is separated from the photosensitive member in a state where the engagement portion and the gear are engaged with each other and to guide the charging roller bearing member urged by the urging member so that the charging roller comes into contact with the photosensitive member in the state where the engagement portion and the gear are not engaged with each other; and a frame (i.e., drum container 30; Figure 10A) configured to support the photosensitive member, wherein A < B is satisfied, where A is a distance between the charging roller bearing member urged by the urging member and the frame, and B is a length in which the engagement portion and the gear are engaged in a state where the engagement portion and the gear are engaged with each other. See column 7, line 17 – column 12, line 3 and column 13, line 63 – column 15, line 11).
Regarding Claim 2, Yamamoto discloses the photosensitive member unit further includes: a cleaning roller (i.e., cleaning roller 13; Figure 2) that is rotatable and configured to clean the charging roller by coming into contact with the charging roller; a cleaning roller bearing member (i.e., cleaning roller bearing 33; Figure 10A) attached to a rotating shaft (i.e., rotation shaft; Figure 2) of the cleaning roller and rotatably supporting the cleaning roller; a second urging member (i.e., pressurizing spring 34; Figure 10A) arranged on the cleaning roller bearing member and configured to urge the cleaning roller toward the charging roller; and a second guide portion configured to guide the cleaning roller bearing member urged by the second urging member so that the cleaning roller is separated from the charging roller in the state where the engagement portion and the gear are engaged with each other, and to guide the cleaning roller bearing member urged by the second urging member so that the cleaning roller comes into contact with the charging roller in the state where the engagement portion and the gear are not engaged with each other.  See column 8, line 63 – column 10, line 7).
Regarding Claim 3, Yamamoto discloses the photosensitive member unit further including: a driving force receiving portion (i.e., coupling 39; Figure 4) configured to receive a driving force for rotating the photosensitive member, wherein the state where the engagement portion and the gear are engaged with each other is shifted to the state where the engagement portion and the gear are not engaged with each other when the gear is rotated by receiving the driving force by the driving force receiving portion in the state where the engagement portion and the gear are engaged with each other. See column 7, lines 35-43).

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oguma et al (US 7,865,115 B2) disclose providing a spacer movable between a separation position for separating a charging roller from a photosensitive drum and a contact position for contacting the charging roller to the photosensitive drum.
Shirayanagi (US 9,002,234 B2) discloses providing a spacer member for spacing a charging roller from a photosensitive member during transportation.
Katayama (US 9,760,059 B2) discloses a photosensitive member unit that includes a photosensitive drum; a charging roller; a first spring; a drive receiving portion; and a rotatable spacer, the spacer being rotatable between a spacing position for maintaining a spaced state between the photosensitive drum and the charging roller and a contact position in which the photosensitive drum and charging roller contact each other.
Katsumata (US 2022/0121135 A1) discloses providing a spacing member capable of being in a spaced state in which a photosensitive drum and a charging roller are spaced apart and  maintained and a released position at which the spaced state is released and the photosensitive drum and the charging roller are caused to be in contact.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


/WJR/
July 13, 2022